DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (e.g., pg. 13, line 22 and pg. 14, line 21) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper”.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because it (e.g., pg. 15, line 2) contains an embedded hyperlink and/or other form of browser-executable code.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.  See MPEP § 608.01.
The disclosure is also objected to because of the following informalities:  on pg. 17, “107” in line 11 should probably be --207--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(a) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(b) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(c) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al. (US 2016/0291304) in view of Tille et al. (US 2020/0004002).
	In regard to claim 9, Singer et al. disclose a method for light-sheet fluorescence microscopy (e.g., “… SPIM technique is preferably used in fluorescence microscopy, in which connection it is also referred to as LSFM (light sheet fluorescence microscopy) …” in paragraph 5) comprising simultaneously receiving light from a specimen by two objective lenses arranged with their optical axes in different directions to provide different views (e.g., see “… two remaining objectives then serve for detection … objectives 7, 7' are identically constructed …” in Fig. 3 and paragraph 33).  While Singer et al. also disclose (paragraph 28) that “… Those of ordinary skill in the art will recognize that other elements are desirable for implementing the ”, the method of Singer et al. lacks an explicit description that the “elements … well known in the art” comprise a single camera sensor for simultaneously imaging a light combined from the received light into distinct portions of a single optical path.  However, LSFM is well known in the art (e.g., see “… detection device is or are configured for simultaneous detection of the first detection light and the at least one second detection light … FIGS. 3a, b and c show further embodiments of a optical path in a light sheet microscope, wherein two different detection optical paths are combined in order to be able to image them on a single sensor 5 … it is also possible, for example, to use dichroic cubes with long-pass or short-pass filters, if detection is simultaneously performed with two colors … FIG. 3b, a fixed mirror system (formed by the mirrors 40, 41, 42) is used in a simplified manner …” in paragraphs 26, 48, and 49 of Tille et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional elements (e.g., “wherein two different detection optical paths are combined in order to be able to image them on a single sensor”) for the unspecified elements of Singer et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional elements (e.g., comprising a single camera sensor focused on the focal planes of the two objective lenses for  et al.
	In regard to claim 10 which is dependent on claim 9, Singer et al. also disclose simultaneously reshaping the combined light by a single adaptive optics element or fixed corrective element (e.g., “… at least one correction lens serving to reduce those aberrations which occur as a result of the oblique passage of illumination light and/or of light to be detected through the interfaces of the separating layer system … adapt the correction lens system only to the coverslip that is used; there need not necessarily be a special adaptation to utilized objectives, but this may be carried out in order to achieve an even better correction … at least one lens of the correction lens system is arranged in the illumination beam path as well as in the detection beam path. Accordingly, in this case the same correction lenses are used for correcting the illumination beam path and the detection beam path … correction lens 12 …” in paragraphs 3, 16, 17, and 33).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al. in view of Tille et al. as applied to claim(s) 9 above, and further in view of Stelzer et al. (US 7,554,725).
	In regard to claim 11 which is dependent on claim 9, while Singer et al. also disclose (paragraph 28) that “… Those of ordinary skill in the art will recognize that other elements are desirable for implementing the present invention. However, because such elements are well known in the art, and because they do not facilitate a better understanding of the present invention, a discussion of such elements is not provided herein …”, the method of Singer et al. lacks an explicit description that the “elements … well known in the art” comprise a single laser for generating a laser beam that is scanned to alternatively follow the distinct portions of the single e.g., see “… provide the first illumination beam and the at least one second illumination beam at different times, preferably alternately … For switching the illumination, a further actuator may be necessary, which may generate the necessary parallel beam offset of the illumination beams 3 and 4. It is only required that an illumination beam may be provided alternately at two positions. Therefore, an embodiment with a continuously working component such as a galvanometer or a wobble plate does not appear to be necessary, but would be able to take directly into account a flexible adjustment of the position, in particular of tilt, of the light sheet as a function of the refractive index of the specimen …” in paragraphs 25 and 43 of Tille et al.).  Further “… SPIM technique has been described numerous times in the literature, for example, in DE 102 57 423 A1 and in WO 2004/053558 A1 which is based on the latter …” in paragraph 7 of Singer et al. corresponds to US 7,554,725 that teaches (third column 1 paragraph) “… scientific literature discloses a microscope for oceanographic research, which is characterized in that it produces an illumination light plane in a sample chamber by using a laser and detects the fluorescent signals produced …”.  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted known conventional elements (e.g., comprising “laser” and “galvanometer” to “provide the first illumination beam and the at least one second illumination beam at different times, preferably alternately”) for the unspecified elements of Singer et al. and the results of the substitution would have been predictable.  Therefore e.g., comprising a single laser for generating a laser beam that is scanned by a scanning mirror via a beam combining/separating component to alternatively follow the distinct portions of the single optical path so as to illuminate the specimen by the distinct laser beams focused by the two objective lenses) as the unspecified elements of Singer et al.
Claim(s) 1, 2, 4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al. (US 2016/0291304) in view of Tille et al. (US 2020/0004002) and Stelzer et al. (US 7,554,725).
	In regard to claim 1, the cited prior art is applied as in claims 9 and 11 above.  While Singer et al. also disclose (paragraph 28) that “… Those of ordinary skill in the art will recognize that other elements are desirable for implementing the present invention. However, because such elements are well known in the art, and because they do not facilitate a better understanding of the present invention, a discussion of such elements is not provided herein …”, the microscope of Singer et al. lacks an explicit description that the “elements … well known in the art” comprise a dichroic mirror that separates the light beam from detection light.  However, LSFM is well known in the art (e.g., see “… detection device is or are configured for simultaneous detection of the first detection light and the at least one second detection light … FIGS. 3a, b and c show further embodiments of a optical path in a light sheet microscope, wherein two different detection optical paths are combined in order to be able to image them on a single sensor 5 … it is also possible, for example, to use dichroic cubes with long-pass or short-pass filters, if detection is simultaneously performed with two colors … FIG. 3b, a fixed mirror system (formed by the mirrors 40, 41, 42) is used in a simplified manner …” in paragraphs 26, 48, and 49 of Tille et al.).  It should be noted that “when a ”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional elements (e.g., “use dichroic cubes with long-pass or short-pass filters, if detection is simultaneously performed with two colors”) for the unspecified elements of Singer et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional elements (e.g., comprising a dichroic mirror that separates the light beam from detection light) as the unspecified elements of Singer et al.
	In regard to claim 2 which is dependent on claim 1, while Singer et al. also disclose (paragraph 28) that “… Those of ordinary skill in the art will recognize that other elements are desirable for implementing the present invention. However, because such elements are well known in the art, and because they do not facilitate a better understanding of the present invention, a discussion of such elements is not provided herein …”, the microscope of Singer et al. lacks an explicit description that the “elements … well known in the art” comprise the scanning mirror configured to generate a light sheet illumination pattern by scanning said light beam alternately in each of the distinct portions of the optical path.  However, LSFM is well known in the art (e.g., see “… Both a static light sheet, which is generated, for example, by means of cylindrical lenses, or a quasistatic light sheet can be used. This quasistatic light sheet can be generated through fast scanning of the sample with a light beam. The light sheet-type illumination is brought about in ” in paragraph 6 of Singer et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted known conventional elements (e.g., comprising “quasistatic light sheet”) for the unspecified elements of Singer et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional elements (e.g., comprising the scanning mirror configured to generate a light sheet illumination pattern by scanning said light beam alternately in each of the distinct portions of the optical path) as the unspecified elements of Singer et al.
	In regard to claims 4 and 6 which are dependent on claim 1, Singer et al. also disclose a fixed corrective element configured to correct optical aberrations in each of said two objective lenses, wherein said fixed corrective element is configured to pre-compensate for optical aberrations in said illumination light beam (e.g., “… at least one correction lens serving to reduce those aberrations which occur as a result of the oblique passage of illumination light and/or of light to be detected through the interfaces of the separating layer system … adapt the correction lens system only to the coverslip that is used; there need not necessarily be a special adaptation to utilized objectives, but this may be carried out in order to achieve an even better ” in paragraphs 3, 16, 17, and 33).
	In regard to claim 8, the cited prior art is applied as in claim 1 above.  The microscope of Singer et al. lacks an explicit description that two of the microscopes are arranged to achieve illumination and detection from four directions.  However, LSFM is well known in the art (e.g., see “… operate the objectives oriented in different directions. Another alternative consists of four pairs of opposite objectives. … The main advantage of illumination and detection from more than two directions is the possibility of reducing shadowing effects that may result from scattering and/or absorbing parts in the specimen …” in paragraph 38 of Tille et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide two of the microscopes of Singer et al. arranged to achieve illumination and detection from four directions, in order to reduce “shadowing effects that may result from scattering and/or absorbing parts in the specimen”.
Claim(s) 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al. in view of Tille et al. and Stelzer et al. as applied to claim(s) 1 above, and further in view of Kalkbrenner et al. (US 2019/0265454) and Garbellotto et al. (Multi-purpose SLM-light-sheet microscope, Biomedical Optics Express Vol. 9, no. 11 (November 2018), pp. 5419-5436).
	In regard to claims 3 and 5 which are dependent on claim 1, while Singer et al. also disclose (paragraph 28) that “… Those of ordinary skill in the art will recognize that other elements are desirable for implementing the present invention. However, because such elements are well ”, the microscope of Singer et al. lacks an explicit description that the “elements … well known in the art” comprise an adaptive optics element configured to correct optical aberrations in each of said two objective lenses, wherein said adaptive optics element is configured to pre-compensate for optical aberrations in said illumination light beam.  However, LSFM is well known in the art (e.g., see “… phase pattern which serves exclusively for the correction of the aberrations which were caused by the oblique passage of the light through the separation layer system with the sample carrier 2 is imprinted on the SLM 23 …” in paragraph 62 of Kalkbrenner et al. and “… SLMs have previously been described by a few authors in SPIM systems, both in the illumination and in the imaging path (for example to deliver structured illumination [16] or to correct for aberrations [14]) … SLM is also used to scan the beam …” in the first section 2 paragraph and the fifth section 3.4 paragraph of Garbellotto et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an adaptive optics element (e.g., SLM) in the correction lens system of Singer et al., in order to “adapt the correction lens system” for different coverslips.
	In regard to claim 7 which is dependent on claim 1, while Singer et al. also disclose (paragraph 28) that “… Those of ordinary skill in the art will recognize that other elements are desirable for implementing the present invention. However, because such elements are well known in the art, and because they do not facilitate a better understanding of the present invention, a discussion of such elements is not provided herein …”, the microscope of Singer et al. lacks an explicit description that the “elements … well known in the art” comprise an adaptive optics element implemented by the scanning mirror as a single device.  However, LSFM is well known e.g., see “… phase pattern which serves exclusively for the correction of the aberrations which were caused by the oblique passage of the light through the separation layer system with the sample carrier 2 is imprinted on the SLM 23 …” in paragraph 62 of Kalkbrenner et al. and “… SLMs have previously been described by a few authors in SPIM systems, both in the illumination and in the imaging path (for example to deliver structured illumination [16] or to correct for aberrations [14]) … SLM is also used to scan the beam …” in the first section 2 paragraph and the fifth section 3.4 paragraph of Garbellotto et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an adaptive optics element (e.g., SLM) in the correction lens system of Singer et al., in order to “adapt the correction lens system” for different coverslips and to also use the adaptive optics element (e.g., SLM) for scanning so as to eliminate the cost of an additional component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884